                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 JAMES A. WILSON,                               )
                                                )
                       Plaintiff,               )
                                                )
               V.                               )
                                                )
 DET. JORDEN MILLER, DET.                       )   C.A. No. 13-1763 (MN)
 BUMGARNER, LT. RICHARDSON,                     )
 DET. SCOTT HURD, OFFICER PETER                 )
 MARTINEK, PROBATION OFFICER                    )
 RICK PORTER, PROBATION OFFICER                 )
 STAGG, SGT. HUMPHREY, OFFICER                  )
 HANNON, OFFICER PEER, OFFICER                  )
 SCHMIDTH, CPL. WISNIEWSKI,                     )
                                                )
                       Defendants.              )


                                    MEMORANDUM OPINION



James A. Wilson - Pro Se Plaintiff

Daniel A. Griffith, Kaan Ekiner, Whiteford Taylor & Preston LLP, Wilmington, DE - Attorneys
for Defendants Det. Jordan Miller, Det. Bumgarner, Lt. Richardson, Det. Scott Hurd, Officer Peter
Martinek, Sgt. Humphrey, Officer Hannon, Officer Peer, Officer Schmidth, and Cpl. Wisniewski




November 5, 2018
Wilmington, Delaware
     II      dL_
~ . S . DISTRICT JUDGE:
                           J    CL,   .__Q
       Plaintiff James A. Wilson ("Plaintiff' or "Mr. Wilson") filed this action, pro se, against

defendants: officers from the Dover Police Department - Detective Jorden Miller, Detective

Bumgarner, Lieutenant Richardson, Detective Scott Hurd, Officer Peter Martinek, Sergeant

Humphrey, Officer Hannon, Officer Peer, Officer Schmidth, and Cpl. Wisniewski (collectively

the "Dover Defendants"), Probation Officer Daniel Stagg ("Stagg"), and Probation Officer Rick

Porter ("Porter"), alleging violations of his civil rights and violations of the federal and state

constitutions. 1 (D.I. 1). Pending before the court is a motion for summary judgment (D.I. 52) filed

by the Dover Defendants. For the reasons discussed below, the Court will grant the motion for

summary judgment.


I.     FACTUAL BACKGROUND

       The Court has reviewed the facts alleged in the Complaint as well as relevant evidence

offered by Dover Defendants2 and Plaintiff. 3 Plaintiffs Complaint is based on his interaction with

the Dover Defendants, Stagg and Porter while police were executing a search warrant at a business




       Plaintiff alleges that Defendants violated his "1, 14, 7, 5, 6, and 8th amendment[]" rights
       and "violated the law official employee code of conduct handbook, including state and
       federal law of the state of Delaware Title 11, including state and federal constitution of
       Delaware." (D.I. 1 at 1).
2
       The Dover Defendants submitted Appendices contammg portions of the docket and
       transcript of Mr. Wilson's criminal trial, portions of the deposition testimony of James
       Wilson, the City of Dover Internal Affairs Investigation Report, a Crime Report dated April
       3, 2013, and the City of Dover Police Department Procedures Notice 1.3(5). (DJ. 53-1;
       D.I. 62-1).
3
       Plaintiff submitted an affidavit with the portions of the Investigation Report and the
       Internal Affairs Investigation Report, the City of Dover Police Department Procedures
       Notice 1.3(5), and the City of Dover Police Department General Order 72. (D.I. 58).
named Many Things located on Loockerman Street in Dover, Delaware. (D.1. 1; D.I. 53-1 at A-

40, 47). Specifically, Plaintiff alleges (D.I. 1):

        [O]n 04-04-13 officer Peter Martinek pulled his unmarked patrol car in front of
        plaintiff blocking him so that he could not move on his own free will. Probation
        officer Rick Porter jumped out of the unmarked car with gun drawn in the direction
        of plaintiff pointing the gun at plaintiff face causing plaintiff to fear for his LIFE
        which caused plaintiff to pull off hit a building and a truck with passengers in it.

        Plaintiff got out of the laid down in a surrendering posture when an officer ran up
        on plaintiff and hit him in the head with a blunt instrument causing plaintiff to go
        in and out of consciousness as plaintiff was already suffering from injuries shouting
        you are lucky that it is day time and that people are out here.

        The unlawful actions of the officer who hit plaintiff in the head after plaintiff laid
        down on the ground in a surrender position amounts to excessive force, assault in
        the 2nd degree and conspiracy with the other officers whom witness the crime by
        their non acts failure to file charges on the officer whom assaulted plaintiff nor did
        the other officers arrest the officer whom struck plaintiff in his head after he
        surrendered by laying on the ground.

        Officers fail to file reports and arrest the officer for assaulting plaintiff, therefore,
        their non acts was in agreement with the officer whom assaulted plaintiff ....

        Plaintiff states that he was never taken to the hospital for his injuries that he
        sustained from the car accident and from the police officer or probation officer, law
        official who hit him in his head despite the fact that plaintiff requested medical
        attention.

        Plaintiff states that officers ... non actions Miller, Bumgarner, Hannon, Peer,
        Schmidth, Wisniewski amount to conspiracy ....

Mr. Wilson was the subject of the search warrant. (D.1. 53-1 at A-40, 47). While the police were

executing the search warrant, they observed Mr. Wilson on the street near the business. (D.1. 53-

1 at A-40, 47). Detective Bumgarner called for a police unit to stop Mr. Wilson. (D.I. 53-1 at

A-40). A black vehicle occupied by Dover Police Officer Martinek and Porter responded to the

call. (D.1. 53-1 at A-40-41 ). Mr. Wilson then got into his car and fled. (D.1. 53-1 at A-41 ).

Mr. Wilson ultimately ran a red light and collided with another vehicle, a white Chevrolet pick-up

truck, when he entered the intersection at North Street. (D.I. 53-1 at A-18-19, 42). The driver of




                                                     2
the pick-up truck suffered a laceration to the head. (D.I. 53-1 at A-019). The passenger of the

pick-up truck suffered a bruised knee, head contusion, and neck pain. (Id.).

       After the collision, Mr. Wilson fled on foot from the officers. (D.1. 53-1 at A-19). It was

Porter who ultimately apprehended and took Mr. Wilson into custody. (D.1. 53-1 at A-047; A-034-

36). While being apprehended, Plaintiff alleges that he was hit over the head and kicked. (D.I. 1

at 1; D.I. 58 at 1-2). A security video shows Porter "kicking in the direction of Mr. Wilson." (D.I.

53-1 at A-047). 4 Consistent with that, at his deposition, Plaintiff confirmed his belief that Porter

struck him, and that he could not say that any other officer had hit him. 5 (D.I. 53-1 at A-34-35,

38). Similarly, in the affidavit filed in opposition to the motion for summary judgment, Plaintiff

does not assert that any of the Dover Defendants struck him. (D.I. 58).

       Mr. Wilson was charged with Assault, Second Degree; Possession of a Deadly Weapon

During the Commission of a Felony; Disregarding a Police Officer's Signal; Assault. Third

Degree; Resisting Arrest; Leaving the Scene of a Personal Injury Accident; Leaving the Scene of

a Property Damage Accident; Criminal Mischief; Driving on the Wrong Side of Roadway; Failure

to Stop at a Red Light; Unreasonable Speed; and Failure to Yield Right of Way. (D.I. 53-1 at A-

007-11).

       After Mr. Wilson's arrest and pursuant to his citizen's complaint, the City of Dover

undertook an internal affairs investigation and issued its findings on May 28, 2013

(the "Investigation"). (D.I. 53-1 at A-43-50). The Investigation confirmed that it was Porter who

took Mr. Wilson into custody and that Officer Martinek assisted Porter in handcuffing Mr. Wilson.


4
       The security video is referenced in the submissions by both Plaintiff and the Dover
       Defendants, but the video itself was not submitted to the Court in connection with the
       pending motion.

       Mr. Wilson testified that Officer Martinek could have hit him, but he offered no evidence
       to support that conjecture. (D.I. 53-1 at 69).


                                                 3
(D.I. 53-1 at A-47). The result of the Investigation were findings that the Dover Defendants'

conduct: (1) comported with the City of Dover's policies, rules, and regulations; and (2) evidenced

that they were not involved in the use of force related to Mr. Wilson's arrest. (D.I. 53-1 at A-049-

53).

       On March 9, 2016, following a two-day jury trial (during which Mr. Wilson asserted that

he fled the officers in an act of self-defense), the jury convicted Mr. Wilson of Assault, Second

Degree; Disregarding a Police Officer's Signal; Driving on the Wrong Side of Roadway; Failure

to Stop at a Red Light; and Unreasonable Speed. (D.I. 53-1 at A-012).

II.    LEGALSTANDARDS

       Summary judgment is proper if "the pleadings, depositions, answers to interrogatories and

admissions on file, together with affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter oflaw." Fed. R. Civ. P.

56(c). A factual dispute is material when it "might affect the outcome of the suit under the

governing law." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986). All reasonable factual

inferences must be made in a light most favorable to the nonmoving party. Id. at 255; Patrick v.

Moorman, 536 F. App'x 255,257 (3d Cir. 2013) (citing Kopec v. Tate, 361 F.3d 772, 775 (3d Cir.

2004)); Thomas v. Cumberland County, 749 F.3d 217, 222 (3d Cir. 2014) (citing Bowers v. Nat 'l

Collegiate Athletic Ass 'n, 475 F.3d 524, 535 (3d Cir. 2007)). The nonmoving party, however,

bears the burden to establish the existence of each element of his case. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). In doing so, the non-moving party must present specific evidence from

which a reasonable fact finder could conclude in his favor. Anderson, 477 U.S. at 248; Jones v.

United Parcel Serv., 214 F.3d 402, 407 (3d Cir. 2000). Summary judgment should be granted if




                                                 4
no reasonable trier of fact could find for the non-moving party. Radich v. Goode, 886 F.2d 1391,

1395 (3d Cir. 1989).

III.   DISCUSSION

       A.      Excessive Force

       Under 42 U.S.C. § 1983, the use of excessive force to effect an arrest violates a suspect's

Fourth Amendment rights. Graham v. Connor, 490 U.S. 386, 395-96 (1989). However, "[n]ot

every push or shove, even if it may seem unnecessary in the peace of a judge's chambers, violates

the Fourth Amendment." Id. at 396 (quoting Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.

1973)). The "reasonableness of a particular use of force must be judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight." Graham, 490 U.S.

at 396-97; Patrick, 536 Fed. App'x at 258 (citing Kopec, 361 F.3d at 776-77). "Reasonableness"

thus looks to whether the officers' actions are "objectively reasonable" considering the facts and

circumstances confronting them, without regard to their underlying intent and motivation.

Graham, 490 U.S. at 397.

       The totality of the circumstances inquiry set forth in Graham identified specific factors for

courts to consider in evaluating the reasonableness of an officer's actions, including (1) "the

severity of the crime," (2) the "immediate threat" posed by the suspect to officers or others, and

(3) whether the suspect was "actively resisting arrest" or "evad[ing] arrest by flight." Graham,

490 U.S. at 396. The Third Circuit has expanded this list to include (1) whether the suspect is

"violent or dangerous," (2) the "duration" of the force, (3) whether the force was used to make an

arrest, (4) the "possibility" that the suspect is armed, and ( 5) the number of people with whom the

police must contend. Patrick, 536 Fed. App'x at 258 (quoting Sharrar 128 F.3d at 822); Couden

v. Duffy, 446 F.3d 483,497 (3d Cir. 2006) (also quoting Sharrar, 128 F.3d at 822).




                                                 5
       For a civil rights complaint to be adequate, it must state the conduct, time, place, and

persons responsible. Evancho v. Fisher, 423 Fed 3d 347, 353 (3d Cir. 2005) (citing Boykins v.

Ambridge Area Sch. Dist., 621 F.2d 75, 80 (3d Cir.1980)). Here there are no allegations of any

force, let alone excessive force, used by the Dover Defendants on Mr. Wilson. And Mr. Wilson

has acknowledged that he cannot identify any officer who struck him other than Porter, who was,

at the relevant time, an employee of the State of Delaware, not the City of Dover. (D.1. 53-1 at A-

047-48; A-034-36). 6 Nor does the video recording referenced by the parties apparently show

anyone other than Porter kicking at Plaintiff. Thus, viewing the totality of the circumstances in

the light most favorable to Plaintiff, there are no genuine issues of fact to support an excessive

force claim against any of the Dover Defendants, and the Dover Defendants are entitled to

summary judgment with respect to that claim.

       B.      Failure to Intervene

       "[A] police officer has a duty to take reasonable steps to protect a victim from another

officer's use of excessive force, even if the excessive force is employed by a superior." Smith v.

Mensinger, 293 F.3d 641, 650 (3d Cir. 2002). "However, an officer is only liable if there is a

realistic and reasonable opportunity to intervene." Id. at 651. To prevail on a claim for failure to

intervene, Plaintiff must establish that an individual officer had a realistic and reasonable




6
       In connection with an interview on April 24, 2013, Mr. Wilson "stated at [that] time he
       believe[d] Jordan Miller hit him in his head." (D.I. 53-1 at A-45). Mr. Wilson did not
       repeat that assertion during his deposition. Moreover, the undisputed evidence of record
       shows that Officer Miller "was at Schutte Park at the time of the apprehension and did not
       contact Mr. Wilson until several hours later when he was about to process him." (D.I. 53-
       1 at A-045, A-047). Additionally, although in his affidavit opposing the motion for
       summary judgment Mr. Wilson notes that he was transported to the police station by
       Detective Toto and Officer Peer and that Officer Martinek assisted Porter in handcuffing
       him, he does not allege that any of these police officers used excessive force in performing
       those tasks.


                                                 6
opportunity to intervene and take reasonable steps to protect a victim from another officer's use of

excessive force. Id. at 650-51. Here, Plaintiff alleges generally that unspecified officers' "failure

to file charges on the officer whom assaulted plaintiff," failure to "arrest the officer whom struck

plaintiff in his head after he surrendered by laying on the ground" and failure "to file reports and

arrest the officer for assaulting plaintiff' show their failure to intervene. (D.I. 1 at 1; D.I. 53-1;

also D.I. 58 at 1-2). The only specific Dover Defendant named in connection with failing to

intervene, however, is Officer Martinek, who Plaintiff alleges "failed to stop Officer Porter from

assaulting plaintiff' and stood by and did "nothing" and did not "write a report concerning the

incident." (D.I. 58 at 1-2).

       Here, Plaintiff has not asserted any facts or evidence establishing that any of the Dover

Defendants had a realistic and reasonable opportunity to intervene. Other than with respect to

Officer Martinek, there are no assertions that any of the Dover Defendants were able to act and

failed to do so. With respect to Officer Martinek, Plaintiff notes that the "video shows Officer

Porter hitting plaintiff and kicking plaintiff while Officer Martinek stood by" but Plaintiff has not

submitted the video or other evidence establishing that Officer Martinek had an opportunity to

intervene. Nor does Plaintiff address the undisputed evidence that Officer Martinek "fell when

exiting his vehicle and by the time he contacted Mr. Wilson, PO Porter was on top of him

attempting to apply the handcuffs." (D.I. 53-1 at A-046-47).

       In the absence of evidence that any of the Dover Defendants had a realistic and reasonable

opportunity to intervene to stop Porter, the Dover Defendants are entitled to summary judgment

with respect to that claim.




                                                  7
       C.      Failure to Obtain Medical Treatment

       Failure to obtain medical care violates a detainee's Eighth Amendment rights if it rises to

a deliberate indifference to serious medical need. Estelle v. Gamble, 429 U.S. 97, 104 (1976).

While the Eighth Amendment does not apply where there has been no formal adjudication of guilt,

courts apply the same "deliberate indifference" analysis under the due process protections of the

Fourteenth Amendment. King v. Cty. of Gloucester, 302 F. App'x 92, 96 (3d Cir. 2008). An

official is deliberately indifferent if he knows that a person faces a substantial risk of serious harm

and does not take reasonable steps to avoid the harm. Farmer v. Brennan, 511 U.S. 825, 837

(1994). While intentionally delaying or denying access to medical care can be a manifestation of

deliberate indifference, a delay does not constitute an Eighth Amendment violation if there is no

harm. Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993); see also Brooks v. Kyler, 204 F.3d

102, 105 n.4 (3d Cir. 2000).

       Here, in his Complaint, Plaintiff states that he was "never taken to the hospital for his

injuries that he sustained from the car accident and from the police officer or probation officer,

law official who hit him in his head despite the fact that plaintiff requested medical attention."

(D.I. 1). There is no allegation that Plaintiff asked any particular person for medical attention. In

his opposition to the motion for summary judgment, Plaintiff asserts that he was processed by

Detective Miller who stated, "plaintiff complained of his shoulder being injured and wanted to

receive medical treatment." (D.I. 58 at 1). The uncontroverted evidence cited in support of that

assertion, however, shows that although "Mr. Wilson complained of his shoulder being injured"

he stated he wanted to go to his arraignment before he received medical treatment. (D.I. 58 at A-

047; D.I. 53-1 at A-047). On this record, Plaintiffs claim of failure to provide medical care cannot

succeed and the Dover Defendants are entitled to summary judgment.




                                                  8
IV.    CONCLUSION

       For the forgoing reasons, the Dover Defendants Motion for Summary Judgment (D.I. 52)

is granted. An appropriate order will follow.




                                                9
